MORRIS PUBLISHING OBTAINSEXTENSION OF FORBEARANCE PERIODON OVERDUE INTEREST PAYMENTS AUGUSTA, Ga.—September 11, 2009— Morris Publishing Group, LLC announced today that it has obtained an extension until September 18, 2009 to make twosemi-annual interest payments of $9.7 millionon its senior subordinated notes originally dueFeb. 1, 2009 and August3, 2009. The holders of more than 80 percent of the outstanding amount of senior subordinated notes have agreed to extend the forbearance period for these payments. Morris Publishing's senior bank group also agreed to extend until September 18, 2009 the waiver of the cross defaults arising from the overdue interest payments on the senior subordinated notes. Morris Publishing Group, LLC is a privately held media company based in Augusta, Ga. Morris Publishing currently owns and operates 13 daily newspapers as well as nondaily newspapers, city magazines and free community publications in the Southeast, Midwest, Southwest and Alaska. For more information, visit our Web site, morris.com. For further information, please contact: Craig S. Mitchell Senior Vice President of Finance Morris Communications Company, LLC
